Citation Nr: 1046469	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to 
include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from October 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for a low back 
disability, to include degenerative disc disease of the lumbar 
spine.  The Veteran perfected his appeal of this issue to the 
Board in December 2008.  

The Board notes that the June 2008 rating decision also granted 
service connection for right ear hearing loss and assigned a 
noncompensable rating effective February 11, 2008, granted 
service connection for tinnitus and assigned a 10 percent rating 
effective February 11, 2008, and denied service connection for 
left ear hearing loss.  The Veteran filed a notice of 
disagreement pertaining to these issues in February 2009, and he 
was provided with a statement of the case in May 2009.  However, 
he did not perfect an appeal.  Hence, these issues are not 
currently before the Board and will not be addressed in this 
decision.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2010.  He 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

The most probative medical evidence shows that the Veteran's 
currently diagnosed low back disability is less likely related to 
trauma during active service, and degenerative disc disease of 
the lumbar spine was not clinically manifest within one year of 
discharge from service.  




CONCLUSION OF LAW

A chronic low back disability was not incurred in, or aggravated 
by, active military service, and degenerative disc disease of the 
lumbar spine may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a March 2008 letter, prior to the rating decision on appeal, 
the Veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims.  He was also 
advised of how disability ratings and effective dates are 
assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met, and neither the Veteran 
nor his representative has pointed out any deficiencies that 
require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, an April 
2008 VA examination report, and the Veteran's statements and 
personal hearing testimony provided before the undersigned 
Veterans Law Judge at the RO in April 2010.  

The Board notes that the April 2008 VA examination report 
reflects that the examiner reviewed the Veteran's past medical 
history, including his service treatment records, documented his 
current medical conditions, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record, and with supporting rationale.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The Board therefore concludes that 
the VA medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Consequently, the Board finds that VA's duty to 
assist has also been met in this case.  



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis or degenerative 
disc disease, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  If all the evidence is in relative equipoise, 
the benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records confirm that he 
experienced low back pain and muscle spasms on two occasions.  
Upon separation examination in March 1994, the Veteran did not 
report any recurrent back pain and his lumbosacral spine was 
noted to be clinically within normal limits.  Current medical 
evidence shows that the Veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  Hence, the record 
contains evidence of an in-service back injury and a current 
chronic disability of the lumbar spine.  

However, based on the evidence of record, the Board concludes 
that service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine, may not be granted 
because the most probative evidence of record (the April 2008 VA 
examination report) shows that the currently diagnosed back 
disability is not related to the Veteran's military service, 
including the injuries he sustained during active duty and are 
reported in his service treatment reports.  See Winsett, supra.  
This opinion was based on a full review of the record and a 
thorough clinical evaluation.  The physician explained that the 
Veteran denied back problems at the time of his discharge from 
military service, he had a very physical job post-service, and he 
sustained several post-service back injuries, including falls and 
involvement in an automobile accident.  Consequently, in light of 
the Veteran's history of post-service injuries, the gap in time 
between service and the onset of his current problems, his 
current back disability was less likely due to the injuries he 
sustained in service.  See Bloom, supra.  

The private medical opinion presented by the Veteran from L.M.G., 
D.C. of Kiekhoefer Chiropractic dated in May 2008, is lacking in 
probative value because it does not comport with the clinical 
data contained in the record.  Dr. G. asserted that the Veteran's 
current low back disability correlated with a couple of incidents 
he experienced on active duty (which are confirmed in the service 
treatment records), but he did not mention any of the post-
service clinical findings, including those reported in records 
from his own facility dated from January 2007 through March 2008.  
These records denote several other incidents that resulted in 
trauma to the Veteran's spine, including playing dodge ball, 
falling on concrete, his physical job, and a fall on ice.  
Additionally, Dr. G. noted that the Veteran had been seen by 
D.K.W., D.C. four years prior.  A March 2008 letter from Dr. W. 
confirmed that the Veteran received chiropractic treatment from 
September 2001 through April 2003, that he was involved in an 
automobile accident in January 2002, and that he subsequently 
experienced cervical and lumbar spine pain.  As such, his opinion 
is not supported by the clinical data contained in the record.  
Therefore, the Board finds that his statement lacks significant 
probative value.  See Bloom, supra.  

Moreover, the Board observes that there are no medical records 
documenting complaints of back pain or back problems to satisfy 
the continuity of symptomatology requirement of § 3.303(b) until 
more than seven years after discharge, and degenerative disc 
disease of the lumbar spine was not medically documented within 
one year of the Veteran's discharge from service.  In this 
regard, the Board notes that a prolonged period without 
documented medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence 
reflecting treatment pertaining to the lumbosacral spine until 
many years (more than seven) after his discharge from active 
service, coupled with the fact that the Veteran did not report 
any complaints in his discharge examination and his history of 
post-service injuries to the lumbosacral spine, are against his 
claim for service connection.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board finds that the Veteran (as well 
as his fellow servicemen) is competent to report that he injured 
his back in service and that he has experienced pain in his back 
since that time.  Nevertheless, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board finds that little probative 
weight can be assigned to his statement regarding experiencing 
back pain since service as the Board deems such statements to be 
less than credible, when considered in conjunction with the 
record as a whole noting the contrary as well as the occurrence 
of several post-service injuries.  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible, such absence is for 
consideration in determining the weight of such evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Hence, the Board finds that the 
Veteran's statements do not constitute competent evidence of a 
medical nexus opinion and are not sufficient to establish the 
presence of a chronic spine disability from the time the Veteran 
was discharged from service to the present.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, supra.  


ORDER

Service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


